DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the lateral wellbore" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the lateral wellbore" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4, 9, 12-13, 17, 20-22, 25, 28-30, and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roessler (US 2020/0263535).
With respect to claim 1: Roessler discloses a method for using an instrumented coupling (400) to monitor parameters in a well (¶ [0037-38, 0044-45]), comprising:
monitoring the well for a signal from the instrumented coupling (¶ [0037-38, 0044-46]); and 
adjusting the parameters based on the signal (¶ [0044-46).
With respect to claim 2: Roessler further discloses releasing compounds (434) into a fluid flow from the well based, at least in part, on the parameters (¶ [0044-46]).
With respect to claim 4: Roessler further discloses detecting compounds in the fluid flow based, at least in part, on radioactivity of the compounds (¶ [0039, 0046]).
With respect to claim 9: Roessler further discloses the signal indicates a pressure of a fluid within the well (¶ [0044-45]).
With respect to claim 12: Roessler further discloses: 
placing the instrumented coupling between pipe joints (402A, 402B; Figs. 8A-B); 
tripping the pipe joints into the well (when the pipe joints that form 402A and 410 in Figs. 8A-B are placed in the wellbore as shown in Figs 8A-B); and 
activating the instrumented coupling (¶ [0044-46).
With respect to claim 13: Roessler discloses an instrumented coupling for pipe joints, comprising: 
a first threaded end (404) configured to thread to a first pipe joint (402A); 
a second threaded end (404) configured to thread to a second pipe joint (402B); 
a sensor (628) configured to obtain a measurement of a parameter of a well (¶ [0044-46]); 

a processor (624) configured to execute instructions in a data store (¶ [0045]), wherein the instructions direct the processor to: 
read the measurement from the sensor (¶ [0045]); 
compare the measurement from the sensor to a preset limit (¶ [0045]); and 
generate a signal within the communications device based, at least in part, on the measurement (¶ [0044-46]).
With respect to claim 17: Roessler further discloses the communications device comprises: 
a reservoir (429) comprising a store of a tracer compound (434); and 
a control valve (622) configured to release a controlled amount of the tracer compound into a fluid flow in the pipe joints (¶ [0044-46]; Figs. 6-7).
With respect to claim 20: Roessler further discloses the tracer compound comprises a radioactive isotope (¶ [0039, 0046]).
With respect to claim 21: Roessler further discloses the tracer compound is detected by a receiving device (806) at a surface (¶ [0046]).
With respect to claim 22: Roessler further discloses the control valve is configured to release the controlled amount of the tracer compound into the fluid flow in the pipe joints based, at least in part, on the parameter of the lateral wellbore (¶ [0044-46]).
With respect to claim 25: Roessler further discloses a battery (626).
With respect to claim 28: Roessler discloses a lateral wellbore (¶ 0036]; Figs. 8A-B), comprising a pipe string (400, 802, 402A, 402B, 410) comprising an instrumented coupling (410) disposed between pipe joints (402A, 402B) in the pipe string (Figs. 8A-B), wherein the instrumented coupling is configured 
With respect to claim 29: Roessler further discloses the instrumented coupling is configured to release a compound (434) in a fluid flow in the pipe string based (Fig. 7), at least in part, on detecting the parameter of the lateral wellbore (¶ [0044-46]).
With respect to claim 30: Roessler further discloses the instrumented coupling is configured to release an amount of the compound based, at least in part, on the parameter of the lateral wellbore (¶ [0044-46]).
With respect to claim 34: Roessler further discloses the parameter comprises a pressure of a fluid within the lateral wellbore (¶ 0044-45]).

Claims 1, 6, 28, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US 2017/0044880).
With respect to claim 1: Yeh discloses a method for using an instrumented coupling (70A, 70B) to monitor parameters in a well, comprising:
monitoring the well for a signal from the instrumented coupling (¶ [0160-62]); and 
adjusting the parameters based on the signal (¶ [0160-62, 0166]).
With respect to claim 6: Yeh further discloses the signal indicates a level of sand in the well (¶ [0162])).
With respect to claim 28: Yeh discloses a lateral wellbore (¶ [0087, 0136]; Fig. 3A), comprising a pipe string (130, 730) comprising an instrumented coupling (70A, 70B) disposed between pipe joints (Fig. 7) in the pipe string, wherein the instrumented coupling is configured to detect a parameter of the lateral wellbore (¶ [0160-62]) and send a signal to a surface device (¶ [0160-62]).
With respect to claim 32: Yeh further discloses the parameter comprises a level of sand within the lateral wellbore (¶ [0162]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roessler as applied to claims 2 and 17 above, and further in view of Tayebi (US 2001/0036667).
With respect to claim 3: Roessler discloses all aspects of the claimed invention except for detecting compounds in the fluid flow by fluorescence. Tayebi teaches it is known in the art to detect a compound in a fluid flow using fluorescence (¶ [0078]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the fluorescence of Tayebi with the invention of Roessler since doing so would allow the compound to be detected without the need for instrumental detection (Tayebi ¶ [0078]).
With respect to claim 19: Roessler discloses all aspects of the claimed invention except for the tracer compound comprises a fluorescent dye. Tayebi teaches it is known in the art to have a tracer compound fluorescent dye (¶ [0078]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the fluorescent dye of Tayebi with the invention of Roessler since doing so would allow the compound to be detected without the need for instrumental detection (Tayebi ¶ [0078]).

Claims 5, 24, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Roessler as applied to claims 1, 24, and 36 above, and further in view of Zhang (US 2018/0163532).
	With respect to claim 5: Roessler discloses all aspects of the claimed invention except for communicating with the instrumented coupling through an ultrasonic transceiver. Zhang teaches it is known in the art to use an ultrasonic transceiver with sensor communication (¶ [0031]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the ultrasonic transceiver of Zhang with the invention of Roessler since doing so would allow for a redundant communication system.
With respect to claim 24: Roessler discloses all aspects of the claimed invention except for the communications device comprises an ultrasonic transceiver. Zhang teaches it is known in the art to use an ultrasonic transceiver with sensor communication (¶ [0031]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the ultrasonic transceiver of Zhang with the invention of Roessler since doing so would allow for a redundant communication system.
With respect to claim 36: Roessler discloses all aspects of the claimed invention except for the instrumented coupling is configured to communicate with the surface device through an ultrasonic transceiver. Zhang teaches it is known in the art to use an ultrasonic transceiver with sensor communication (¶ [0031]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the ultrasonic transceiver of Zhang with the invention of Roessler since doing so would allow for a redundant communication system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roessler as applied to claim 1 above, and further in view of Ahmadian-Tehrani (US 2020/0362693).
With respect to claim 7: Roessler discloses all aspects of the claimed invention except for the signal indicates an amount of entrained water in a fluid from the well. Ahmadain-Tehrani teaches it is .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roessler as applied to claim 1 above, and further in view of Ahmadian-Tehrani and Difoggio (US 2017/0306743).
With respect to claim 8: Roessler discloses all aspects of the claimed invention except for the signal indicates an amount of entrained gas in a fluid from the well. Ahmadain-Tehrani teaches it is known in the art to release a tracer to signal an amount of a fluid is present (¶ [0041]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the tracer of Ahmadain-Tehrani with the invention of Roessler since doing so would allow the amount of fluid present to be monitored. The combination of Roessler and Ahmadain-Tehrani does not teach the fluid is gas. Difoggio teaches it is known in the art to have a sensor detect gas (¶ [0029]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the gas sensor of Difoggio with the invention of Roessler and Ahmadain-Tehrani since doing so would allow the amount of gas present to be monitored.

Claims 10-11, 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Roessler as applied to claims 1 and 28 above, and further in view of Hartog (US 2003/0131991).
With respect to claims 10 and 33: Roessler discloses all aspects of the claimed invention except for the signal/parameter indicates a temperature of a fluid within the well. Hartog teaches it is known in the art to have signal represent a physical parameter that is temperature (¶ [0012]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the temperature detection of Hartog with the invention of Roessler since doing so would allow the temperature to be monitored.
With respect to claims 11 and 35: Roessler discloses all aspects of the claimed invention except for the signal indicates a flow rate of a fluid within the well. Hartog teaches it is known in the art to have signal represent a physical parameter that is fluid flow rate (¶ [0012]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the fluid flow rate detection of Hartog with the invention of Roessler since doing so would allow the temperature to be monitored.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roessler as applied to claim 13 above, and further in view of Lilly (US 2013/0000399)
With respect to claim 14: Roessler discloses all aspects of the claimed invention except for the sensor comprises a surface acoustic wave sensor. Lilly teaches surface acoustic wave sensors (¶ [0004]) are known in the art. It would be obvious to one having ordinary skill in the art at the time of filing to combine the surface acoustic wave sensor of Lilly with the invention of Roessler since doing so would allow various characteristics of the downhole environment to be monitored (Lilly ¶ [0004]).

Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Roessler alone.
With respect to claim 15: Roessler discloses all aspects of the claimed invention except for the sensor comprises a thin-film bulk acoustic resonator sensor. Examiner takes official notice that thin-film bulk acoustic resonator sensor are known in the art. It would be obvious to one having ordinary skill in the art at the time of filing to substitute the thin-film bulk acoustic resonator sensor known in the art for the sensor of Roessler since doing so would allow it to perform its intended function of detecting downhole parameters.
With respect to claim 26: Roessler discloses all aspects of the claimed invention except for an energy harvesting system configured to obtain energy from a flow of fluid through the instrumented coupling. Examiner takes official notice that energy harvesting system configured to obtain energy from a flow of fluid are old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of filing to combine the energy harvesting system known in the art with the invention of Roessler since doing so would allow the operation to be performed without the limited energy capacity of a battery.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roessler as applied to claim 17 above, and further in view of Cartellieri (US 2009/0294175).
With respect to claim 18: Roessler discloses all aspects of the claimed invention except for the control valve comprises a microelectronic mechanical system (MEMS) valve. Cartellieri teaches microelectronic mechanical system (MEMS) valves are known in the art (¶ [0033]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the microelectronic mechanical system (MEMS) valve of Cartellieri for the valve of Roessler since doing so would perform the same predictable result of controlling fluid flow.

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Roessler as applied to claims 17 and 29 above, and further in view of Kersey (US 2015/0353817).
With respect to claims 23 and 31: Roessler discloses all aspects of the claimed invention except for the control valve/instrumented coupling is configured to release controlled amounts of different tracer compounds into the fluid flow in the pipe joints based, at least in part, on the parameter of the lateral wellbore. Kersey teaches it is known in the art to release different tracer compounds based on a parameter (¶ [0014, 0020]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the different tracer compounds of Kersey with the invention of Roessler since doing so would provide more information regarding operations.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Roessler as applied to claim 13 above, and further in view of Lhommet (US 2019/0063192).
With respect to claim 27: Roessler discloses all aspects of the claimed invention except for the communications device comprises a power line communications transceiver. Lhommet teaches it is known in the art to communicate using a power line communications transceiver (¶ [0064]). It would be .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.